Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 28, 2017

                                       No. 04-17-00409-CV

                                        Samuel DODSON,
                                           Appellant

                                                 v.

          Benito MUNOZ d/b/a B M Transport, Erik Munoz, and David Henry Owens,
                                      Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 16-0367-CV
                            Honorable William Old, Judge Presiding


                                          ORDER
        The appellees’ brief was originally due to be filed on November 27, 2017. The
appellees’ first motion for extension of time was granted, extending the deadline for filing the
brief to December 27, 2017. On December 21, 2017, the appellees filed a motion requesting an
additional extension of time to file the brief until January 26, 2018, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLEES WILL BE GRANTED. The appellees’ brief must be filed by January 26,
2018, or the case will be set “at issue” and will be submitted without the appellees’ brief.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court